DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is indefinite because it is unclear where the preamble ends and the claim body begins.  A claim transition phrase is missing.
 	The phrase “dishwashers etc all white applicances” (cl 1:1) is indefinite because the scope and breadth of the phrase is unascertainable.
 	The phrase “the polluted water” (cl 1:2) lacks antecedent basis in the claim.
 	The word “it” (cl 1:2) is indefinite because it is unclear to what it is referring.
	The phrase “the body” (cl 1:3) lacks antecedent basis in the claim.
 	The word “it” (cl 2:1) is indefinite because it is unclear to what it is referring.
	The word “TPV 2” (cl 2:1) is indefinite because it is unclear to what it is referring.
	The phrase “the body” (cl 2:3) lacks antecedent basis in the claim.
 	Corrections are required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schenkl et al (USP 2012/162652).
 	Regarding claim 1:  1- The sensor housing (Schenkl et al : sensor 10) used in dishwashers etc. all white appliances and determining the polluted water (Schenkl et al: 0006 teaches the sensor measures turbidity that can be used to determine the degree of soiling in the kitchenware to be cleaned); characterized in that it comprises gasket (2) (Schenkl et al: outer sealing element 66;fig 1) providing complete sealing from 4 points within the body (1) (Schenkl et al: outer sealing element 66 as shown in fig 1 has more than 4 sealing surfaces).
[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (More than 
4 points)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    210
    400
    media_image1.png
    Greyscale



 	Regarding claim 1: 2- The sensor housing according to claim 1, characterized in that it comprises TPV 2 injected sealing gasket (2) providing a complete sealing rather than an additional sealing gasket and injected on the body (1) via 2K injection (Schenkl et al: 0023 teaches integrally injection molding the sealing element with the housing body 22).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following USPNs teach sensors having molded sealing gaskets: 5945606,5317924,201200001099,20150267462,6905473,20190358859,20200223418,6757960,20160209288,10359332,7574921,8531670.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744